Exhibit 10.19

Base Salaries of Named Executive Officers of Haverty Furniture Companies, Inc.

The following table sets forth the 2007 annual base salary levels of those
individuals that are the named executive officers (as defined in Item 402(a)(3)
of Regulation S-K) in the 2007 proxy statement of Haverty Furniture Companies,
Inc.:

 

Name

Position

Base Salary

 

 

 

Clarence H. Ridley

Chairman

$ 420,000

Clarence H. Smith

President and Chief Executive Officer

$ 450,000

Dennis L. Fink

Executive Vice President, Chief Financial Officer

$ 330,000

M. Tony Wilkerson

Senior Vice President, Marketing

$ 280,000

Rawson Haverty, Jr.

Senior Vice President, Real Estate

$ 221,500

 

 

 

 

 